Citation Nr: 0116458	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  96-24 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from May 1961 to June 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) January 1995 rating decision which denied service 
connection for cervical spine disability.  In June 1998, the 
Board remanded this case to the RO for additional development 
of the evidence.  

Also on appeal before the Board was March 1996 RO rating 
decision, granting service connection for diabetes mellitus, 
effective March 5, 1996 (relative to the effective date of 
the award of service connection therefor).  However, by 
rating decision in May 1997, the RO amended the effective 
date of the award of service connection for diabetes mellitus 
from March 6, 1996 back to February 19, 1993.  By letter in 
July 1998, the veteran withdrew his appeal as to the claim of 
entitlement to an earlier effective date for the award of 
service connection for diabetes mellitus.  38 C.F.R. § 20.204 
(2000).

By rating decision in September 1998, the RO denied the 
veteran's claim of service connection for tinnitus.  Timely 
notice of disagreement relative to that issue was received in 
November 1998, and a statement of the case was issued in 
December 1998 (in March 1999, he requested an RO hearing 
relative to the claim of service connection for tinnitus; a 
hearing was scheduled for June 15, 1999 but, by 
correspondence dated June 15, 1999, he canceled his hearing 
request).  Timely substantive appeal has not been filed by or 
on behalf of the appellant to date.  See 38 C.F.R. 
§ 20.302(b) (2000).  Accordingly, the claim of service 
connection for tinnitus is not now on appeal to the Board.  
38 U.S.C.A. § 7105 (West 1991).  In June 1999, the veteran 
sought to reopen the claim of service connection for 
tinnitus, but his claim was again denied by RO rating 
decision in December 1999; notice of disagreement relative to 
that matter has not been filed.  


FINDING OF FACT

Competent medical evidence shows that the veteran's current 
cervical spine disability (including degenerative arthritis 
and neurological impairment) is not related to active 
service, any incident occurring therein, or a C6-7 spur noted 
on medical examination prior to retirement from service.  


CONCLUSION OF LAW

The veteran's cervical spine disability was neither incurred 
in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Consistent with such duty, the 
Board remanded this case in June 1998 for additional 
development of the evidence, including a clarifying medical 
opinion as to a possible relationship between the current 
cervical spine disability and the veteran's active service.  
On review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
statute and the June 1998 remand have been complied with in 
this appeal.  The statement of the case, supplemental 
statements of the case, and the January 1998 Travel Board 
hearing provided the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Also, the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been associated with the 
file.  The Board further finds that no reasonable possibility 
exists that any further assistance to the veteran would aid 
in substantiating his claim.  As all relevant facts have been 
adequately developed, to the extent possible, VA has fully 
satisfied its obligations to the veteran under VCAA.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

The veteran's service medical records do not document any 
report or clinical findings indicative of injury or trauma to 
the cervical spine.  In November 1977, he complained of pain 
across the shoulders and in the neck and, in March 1978, he 
reported deep aching in the neck (radiating to the right 
shoulder); no objectively demonstrable impairment was shown 
on examination in November 1977 or in March 1978.  In October 
1980, he reported discomfort in throat, associated with 
swallowing and, on examination, a discolored lesion on the 
neck and cervical adenopathy were indicated (cervical 
adenopathy was also shown on several follow-up examinations 
later in 1980 and in 1981); clinical study performed in 
conjunction with otolaryngological examination in February 
1981 showed a cricopharyngeus muscle indentation and a spur 
on anterior cervical spine, at C6-7 level.  No report or 
clinical findings indicative of injury or trauma to the 
cervical spine were identified on retirement medical 
examinations between January and March 1981, but a 1 
centimeter (cm) by 2 cm mass was noted at anterior neck.  

On VA medical examination in August 1981, the veteran 
reported various symptoms and impairment since active 
service, but he did not identify any problems referable to 
the cervical spine; no pertinent clinical findings were 
recorded on examination.

Private medical records (including medical records from 
Sheppard Air Force Base) from December 1981 to December 1993, 
document intermittent treatment for various symptoms and 
impairment.  In September 1986, the veteran reported neck 
pain, but no pertinent clinical findings were identified on 
examination.  A June 1993 X-ray study of the cervical spine 
showed "minimal degenerative changes" consisting of a mild 
osteophyte off of the C4 vertebral body, and neural foramina 
impingement on the right C3-4 and C4-5 and on the left C4-5; 
there was no evidence of fractures, dislocation, or other 
impairment; on medical examination, osteoarthritis of the 
cervical spine was diagnosed.  On neurological examination in 
July 1993, he reported a history of numbness and discomfort 
of the right arm and shoulder, and soreness (but no actual 
pain) in the lower cervical region.  On examination, an 
unconfirmed diagnosis of cervical radiculopathy was 
indicated; the examiner opined that, if the diagnosis of 
cervical radiculopathy was confirmed, the disorder would be 
related to degenerative joint disease.  On neurological 
examination in August 1993, radicular changes were shown in 
the distribution of the C6 nerve rootlet, consistent with 
subtle irritation of the right C6 nerve rootlet.  Since 
August 1993, he received intermittent treatment for recurrent 
symptoms and impairment of the cervical spine.  

A November 1995 X-ray study of the veteran's cervical spine 
showed degenerative changes, most significantly at C4-5, as 
well as mild disc space narrowing and osteophytosis.

On VA orthopedic examination in March 1996, the veteran 
reported recurrent pain and discomfort of the cervical spine, 
occasionally radiating to the right upper extremity.  X-ray 
study of the cervical spine showed posterior narrowing at the 
C4 disc space, and anterior and posterior osteophytes at C4.  
Arthritis of the cervical spine with occasional radiculopathy 
to the right upper extremity was diagnosed.  The examiner 
opined that there was no relationship between current 
degenerative changes and the changes which he had the past 
three years and the C6-7 spur found many years earlier.  

VA medical records from March 1994 to April 1997 document 
intermittent treatment for various symptoms and impairment, 
including involving the veteran's cervical spine.  
Osteoarthritis/degenerative joint disease, radiculopathy, and 
spondylolysis were diagnosed.  A November 1996 magnetic 
resonance imaging study of the cervical spine showed minimal 
degenerative changes resulting in ventral juxta-articular 
osteophytes at C3-4 and C4-5 levels, and minimal 
uncovertebral spurring at C4-5.

On VA orthopedic examination in June 1997, the veteran 
reported recurrent neck pain.  He indicated that he did not 
have a history of any neck injury or surgery, that he did not 
know of a spur in his neck while he was in the service, and 
that arthritis and spurs in the neck were detected about two 
years earlier.  The examiner's review of a March 1996 X-ray 
study of the cervical spine showed normal curvature and 
alignment, but there was posterior narrowing of C4 disc space 
with anterior and posterior osteophytes at the C4 level.  
Degenerative arthritis of the cervical spine was diagnosed.  
The examiner stated that there was no history of neck injury 
or spurs in the service, and that he could not find evidence 
of a relationship between the veteran's current condition and 
active service.

On VA orthopedic examination in September 1997, including a 
review of the entire claims file, the veteran reported 
"increasing difficulty" (consisting of aches, pains, and 
stiffness) with his neck over the past 4 or 5 years.  He 
denied a history of injury but indicated that, when he 
retired from the service, he was informed that he had 
problems with the C6-7 vertebrae.  The examiner's review of 
the service medical records failed to disclose "anything 
relating to [the veteran's] cervical spine." The examiner 
indicated that, in 1981, the veteran was treated for 
dysphasia but not for cervical symptoms; he was unable to 
find a record of any radiographs of the cervical spine in the 
1980s.  On examination, degenerative cervical spondylosis was 
diagnosed.  The examiner indicated that he was unable to find 
any evidence of neck trauma during active service, concluding 
that the spurs and degenerative joint disease of the cervical 
spine were degenerative and not traumatic in nature.  

An October 1997 X-ray study of the veteran's cervical spine 
showed no changes as compared to the March 1996 study.

At a January 1998 Travel Board hearing, the veteran testified 
that he initially noticed "problems" with his neck in 1978, 
requiring medical treatment on a few occasions prior to his 
retirement from service.  In February 1981, a spur on the 
cervical spine was reportedly detected, but he did not have 
any symptoms or noticeable impairment until 1992, when he 
received intermittent medical treatment for recurrent pain 
and impairment of the neck and was informed that he had 
degenerative changes and neurological impairment of the 
cervical spine.  He indicated his belief that there was a 
causal relationship between the cervical spine spur shown in 
service and the subsequent onset of degenerative arthritis.  

Pursuant to the June 1998 remand request, the veteran was 
afforded a VA orthopedic examination in October 1998 
(reflecting a review of the claims file), to determine the 
nature and etiology of his cervical spine disability.  On 
examination, the veteran indicated that he began to notice 
neck pain in about 1993; in 1981, he had difficulty 
swallowing and underwent an esophagogram study before he 
retired from service; that study showed a C6-7 osteophyte but 
he did not experience any posterior neck pain at that time.  
Degenerative arthritis of the cervical spine was diagnosed.  
The examiner indicated that an X-ray study in 1981 showed 
(C6-7) spurs, but the veteran did not complain of neck pain 
until 1993; he opined that there was no relationship between 
the current pain and the 1981 X-ray findings.  A 1997 X-ray 
study of the cervical spine showed normal curvature and 
alignment, but there was evidence of narrowing of C4-5 disc 
space, and osteophytes compatible with degenerative joint 
disease.  The examiner opined that the current disease was 
the result of degenerative arthritis of the cervical spine 
which became symptomatic in 1993.  He also indicated that he 
was unable to see a relationship between any impairment 
during active service and the current cervical spine 
degenerative disease.  

A June 1999 VA neurological consultation note documents the 
presence of "active" right C6 radiculopathy.  

In July 1999, the veteran indicated that, while a passenger 
on a bus on September 22, 1973 (during active service), he 
was involved in an accident, and he believed he may have 
suffered neck trauma (including whiplash injury) at that 
time.  He reported having recurrent stiffness of the neck 
between 1981 and 1993, but the severity of impairment 
(including pain) was "minimal" prior to 1993.  He pointed 
out that cervical spine spurs were identified during active 
service, believing that there was a relationship between the 
spurs and his current cervical spine disability.  

Based on the foregoing, the Board finds that service 
connection for chronic cervical spine disability (including 
degenerative arthritis and neurological impairment) is 
unwarranted.  Although the veteran occasionally complained of 
neck pain in service, and a spur at the level of C6-7 (as 
well as a mass on the neck, cervical adenopathy, and 
cricopharyngeus muscle indentation at C6-7) was noted on 
medical examination prior to retirement from the service, he 
did not complain of any cervical spine symptoms or impairment 
for several years after service separation (he initially 
complained of neck pain in September 1986).  He received 
intermittent medical treatment for various symptoms and 
impairment over the years since separation from service, but 
chronic disability of the cervical spine (degenerative 
arthritis) was initially shown in 1993.  Most importantly, he 
was repeatedly examined by VA in the recent years, as 
discussed more fully above.  The examiners opined, 
affirmatively, that there was no relationship between the 
veteran's current cervical spine disability (including 
arthritis) and the impairment/symptoms evident in service; on 
private medical examination in July 1993, the examiner opined 
that if the diagnosis of cervical spine radiculopathy would 
be confirmed (which it was later on), such radiculopathy 
would be related to degenerative arthritis of the cervical 
spine.  At no time (during post-service outpatient treatment 
or on compensation and pension examinations) has a physician 
suggested that the veteran's current cervical spine 
disability is related to active service, any incident 
occurring therein, and/or cervical spurs noted prior to 
retirement from service.

The Board is mindful of the veteran's assertions that his 
cervical spine disability may have developed as a result of a 
bus accident in service and/or is related to cervical spurs 
detected prior to service separation.  However, to establish 
service connection, competent medical evidence providing a 
nexus between the current disability and service is required.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  While his 
testimony concerning in-service and post-service 
manifestations cannot be ignored, as he is competent as a 
layman to describe the symptoms as he experiences them, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is not 
competent to make a medical diagnosis or to relate medical 
findings to a specific cause.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, he is not competent to conclude, 
in clinical terms, that his current disability is 
etiologically related to symptomatology exhibited in service 
and/or any cervical spurs detected therein.  Also, the 
evidence of record does not show, nor is it contended by or 
on behalf of the veteran, that his chronic cervical spine 
disability is related to combat service; thus, 38 U.S.C.A. 
§ 1154(b) is inapplicable to the facts in this case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case in this instance 
as the weight of the evidence is against the claim of service 
connection for chronic cervical spine disability.

ORDER

Service connection for chronic cervical spine disability 
(including degenerative arthritis and neurological 
impairment) is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


